DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) estimating an intake flow rate, estimating a second intake flow rate, and estimating the flow rate of EGR gas.  These limitations as drafted are processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind.  That is, other than reciting “a control device” and “a flow rate estimation part” in claims 1-3, nothing in the claims precludes the steps from practically being performed in the mind.  For example, but for the “flow rate estimation part,” estimating a first intake flow rate, which is the intake flow rate in the forced regeneration process, from an opening degree of the exhaust throttle valve and a first state amount which indicates an operation state of the engine including a rotation speed of the engine, based on a first relationship representing a relationship between the first intake flow rate, and the opening degree of the exhaust throttle valve and the first state amount, in the forced regeneration process encompasses a person mentally estimating a first intake flow rate from values of exhaust throttle valve opening degree and engine rotation speed; but for the “flor rate estimation part,” estimating a second intake flow rate, which is the intake flow rate in a normal operation where the forced regeneration process is not executed, from a second state amount which indicates an operation state of the engine including the rotation speed of the engine and a fuel injection amount, based on a second relationship representing a relationship between the second state amount and the second intake flow rate, in the normal operation encompasses a person mentally estimating a second intake flow rate from values of engine rotation speed and fuel injection amount; and but for the “flow rate estimation part,” estimating the flow rate of the EGR gas from the second state amount and an opening degree of the EGR valve, based on a third relationship representing a relationship between the flow rate of the EGR gas flowing through the EGR passage, and the second state amount and the opening degree of the EGR valve encompasses a person mentally estimating the flow rate of the EGR gas from values of second state amount and EGR valve opening degree..  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then is falls within the “Mental Processes” grouping of abstract ideas.  Mental processes cannot provide an inventive concept.  Regarding claim 10, estimating an intake flow rate, which is the intake flow rate in the forced regeneration process, from an opening degree of the exhaust throttle valve and a first state amount which indicates an operation state of the engine including a rotation speed of the engine, based on a first relationship representing a relationship between the first intake flow rate, and the opening degree of the exhaust throttle valve and the first state amount, in the forced regeneration process encompasses a person mentally estimating a first intake flow rate from values of exhaust throttle valve opening degree and engine rotation speed.
This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  In particular, the claims only recites generic computer components (flow rate estimation part) at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  
Additionally, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (flow rate estimation part) amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The engine and corresponding structure recited in claims 1-3 and 10 are simply recited as the environment in which the control device/method is configured to operate.  The engine structure is not required by the body of the claims.   The claims are not patent eligible.
Regarding claims 4-5 and 8, the claims require the real-world transformative process of increasing and/or decreasing an intake flow rate which cannot be performed in the mind.  Regarding claim 9, the claim requires engine structure.  Thus, claims 4-5 and 8-9 are patent eligible.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: flow rate estimation part in claims 1-5 and 7-8, a PM deposition amount estimation part in claims 4-7, a first intake flow rate correction part in claim 4, a second intake flow rate correction part in claim 5, an atmospheric pressure acquisition device in claim 8, and a third intake flow rate correction part in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The term temperature increase unit does not invoke interpretation under 35 U.S.C. 112(f) because corresponding structure of an exhaust throttle valve is recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Akao et al. (US 2004/0206074 A1; hereinafter Akao) in view of Hirota et al. (JP 2001-303980 A using machine translation; hereinafter Hirota).
Regarding claim 1, Akao discloses a control device [40] configured to be able to execute, in an engine [1] which includes a DOC [24a] disposed in an exhaust passage [20] of the engine [1], a DPF [24b] disposed downstream of the DOC [24a] in the exhaust passage [20], and a temperature increase unit [12, 22] for increasing a temperature of each of the DOC [24a] and the DPF [24b], a forced regeneration process (paragraphs 0056-0057) of removing PM deposited on the DPF [24b] by increasing the temperature of the DPF [24b], wherein the temperature increase unit [12, 22] includes an exhaust throttle valve [22] disposed in the exhaust passage [20], wherein the control device [40] comprises: a flow rate estimation part [S16, S20] configured to estimate an intake flow rate [Qa, Qa’] of a combustion gas sent into a cylinder (see [2]) of the engine [1], and wherein the flow rate estimation part [S16, S20] is: configured to estimate [S16] a first intake flow rate [Qa’], which is the intake flow rate in a closed exhaust throttle [22] process [S10], from an opening degree (throttle valve opening) of the exhaust throttle valve [22] and a first state amount (operating state) which indicates an operation state of the engine [1] including a rotation speed [Ne] of the engine [1], based on a first relationship representing a relationship between the first intake flow rate [Qa’], and the opening degree (throttle valve opening) of the exhaust throttle valve [22] and the first state amount (operating state), in the closed exhaust throttle [22] process (paragraphs 0054-0057, 0059, 0061, 0066-0079, and Figures 1-2).  Akao discloses the first intake flow rate being estimated during a process in which the exhaust throttle [22] is closed [S10], such as at cold-start of the engine [1] (paragraph 0067), but does not disclose the first intake flow rate being estimated during the forced regeneration process.  Hirota, however, teaches a similar control device [35] configured to be able to execute, in an engine [1] which includes a DPF [29], a forced regeneration process [S1106] of removing PM deposited on the DPF [29] by increasing the temperature of the DPF [29] by closing an exhaust throttle valve [33] disposed in an exhaust passage [25] in addition to a cold-start temperature increasing process in which the exhaust throttle valve [33] is closed (pages 4, 6-8, 14, 17-19, and Figures 1 and 11).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Akao’s forced regeneration process to be performed by closing the exhaust throttle valve because Hirota teaches that this method is known in the art to increase exhaust temperature to regenerate the DPF (pages 4 and 16-18).  Additionally, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to estimate the modified Akao’s first intake flow rate in the forced regeneration process because Akao teaches that the estimation [S16] takes place when the exhaust flow rate control is under execution [S10] when the exhaust flow rate is being adjusted by controlling the exhaust throttle valve [22] toward the closed position (paragraphs 0067, 0072, and Figure 2) which would occur during the modified Akao forced regeneration process for the benefits provided by Hirota, above.
Regarding claim 2. the modified Akao discloses the control device according to claim 1, wherein the flow rate estimation part [S16, S20] is: configured to estimate [S20] a second intake flow rate [Qa], which is the intake flow rate in a normal operation where the forced regeneration process is not executed (see [S10] is negative, wherein exhaust throttle valve [22] is not closed), from a second state amount (operating state) which indicates an operation state of the engine [1] including the rotation speed [Ne] of the engine [1] and a fuel injection amount [Qf], based on a second relationship representing a relationship between the second state amount (operating state) and the second intake flow rate [Qa], in the normal operation (paragraphs 0072-0075 and Figure 2; wherein fresh air quantity Qa normally obtained in accordance with the operating state of the engine 1 is set directly, without regard to the target throttle valve opening and wherein operating state is outlined in paragraph 0072 to include engine speed Ne and fuel injection quantity Qf).
Regarding claim 9, the modified Akao discloses an engine [1], comprising: the control device [40] according to claim 1, the DOC [24a]; the DPF [24b]; and the temperature increase unit [12, 22] including the exhaust throttle valve [22] (paragraphs 0054-0056, 0059, 0061, and Figure 1).
Regarding claim 10, the apparatus of claim 1 would inherently perform the control method of claim 10.

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 4-5 and 8, the combinations including the limitations in the inventions as claimed are neither disclosed nor rendered obvious by the prior art.

Additional Subject Matter
Claim 3 is not rejected under art; however, it is rejected under 35 U.S.C. 101 and is therefore not allowable.  Regarding claim 3, although Akao discloses an EGR passage [30], and EGR valve [32], wherein the flow rate estimation part (see [S12’]) is: configured to estimate the opening degree of the EGR valve [32] from the second state amount [Ne, Qf] based on a third relationship (paragraphs 0060, 0104, and Figure 5), the combination including the flow rate estimation part being configured to estimate the flow rate of the EGR gas from the second state amount and an opening degree of the EGR valve, based on a third relationship representing a relationship between the flow rate of the EGR gas flowing through the EGR passage, and the second state amount and the opening degree of the EGR valve in the invention as claimed is neither disclosed nor rendered obvious by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746